Citation Nr: 0728455	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for shin 
splints on a direct basis.  

2.  Entitlement to service connection for a low back 
condition, to include as secondary to service-connected 
patellofemoral syndrome of the knees.  

3.  Entitlement to service connection for arthritis of 
bilateral knees, to include as secondary to service-connected 
patellofemoral syndrome of the knees.    

4.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with duodenitis.  

5.  Entitlement to a compensable evaluation for 
patellofemoral syndrome, right knee.  

6.  Entitlement to a compensable evaluation for 
patellofemoral syndrome, left knee.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In September 2003, the veteran claimed that his shin splints 
were secondary to his service-connected knee condition.  This 
claim has not been adjudicated by the RO.  Accordingly, the 
issue of entitlement to service connection for shin splints 
as secondary to service-connected patellofemoral syndrome of 
the knees is referred to the RO for appropriate action.  See 
38 C.F.R. § 3.310.   

The issues of increased evaluations for patellofemoral 
syndrome of the right and left knees and for GERD with 
duodenitis, and the issue of entitlement to service 
connection for arthritis of the bilateral knees, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied the 
veteran's claim for service connection for bilateral shin 
splints on a direct basis.  He did not appeal that decision.  

2.  Evidence submitted since the July 1993 rating decision 
that is neither redundant or cumulative of evidence already 
of record does not relate to an unestablished fact necessary 
to substantiate a claim for bilateral shin splints on a 
direct basis and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The veteran's low back disorder did not have its onset 
during service and is not related to his service or to his 
service-connected patellofemoral syndrome of the knees.  


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied entitlement to 
service connection for shin splints of both legs on a direct 
basis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
bilateral shin splints on a direct basis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for a low back 
disorder, to include as secondary to service-connected 
patellofemoral syndrome of the knees, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen a 
previously disallowed claim and of the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the context of a claim to reopen, the Secretary must look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

VA satisfied the duty to notify by means of letters dated in 
December 2003 and March 2006.  The December 2003 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in May 2004.  This letter informed the veteran that 
his claim for service connection for shin splints of both 
legs had been previously denied in August 1993.  He was told 
that, for VA to reconsider his claim, he must submit new and 
material evidence to show that the condition was incurred in 
or aggravated by his active service.  The July 1993 rating 
decision indicates that service connection for shin splints 
of both legs was denied because there was "no evidence of 
shin splints while on active duty."  Thus, the December 2003 
letter complied with Kent in telling the veteran what the 
evidence must show in order to reopen his previously denied 
claim.  

This letter also notified the veteran that the evidence 
submitted must be new and material evidence.  A proper 
definition of new evidence was provided in that the veteran 
was told that new evidence is evidence not previously 
considered by the RO and that evidence that was merely 
cumulative and tends to reinforce a previously well-
established point is not considered new.  He was also 
provided with a definition of material evidence, properly 
tailored to his request to reopen this particular claim, as 
he was told that material evidence is evidence relevant to 
the issue of service connection.  Evidence relevant to 
connection to service necessarily encompasses evidence that 
raises a reasonable possibility of substantiating a claim for 
service connection.  The Board finds that this notice 
complied with Kent as to notification of what constitutes new 
and material evidence.  

As to his claim for a low back condition, the December 2003 
letter informed the veteran that he must submit medical 
evidence of a current disability as well as evidence showing 
a connection between his low back condition as secondary to 
his service-connected disabilities of the knees.  Again, the 
veteran has never claimed that his low back condition had its 
onset during service or was caused by other than his service-
connected knee disabilities.  This notice then was properly 
tailored to the claim received in September 2003.  

This letter also informed the veteran of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  

The March 2006 letter provided the veteran with notice as to 
the assignment of disability ratings and effective dates.  
Although this notice did not precede the initial 
adjudication, no prejudice to the veteran can result from 
this timing defect.  As the Board is denying his claims, any 
questions regarding these downstream elements are moot.  

Appropriate VA examinations of the veteran's back and shins 
were conducted in March 2004.  Service medical records are 
associated with the claims file, as are records and reports 
from VA health treatment providers.  There is no indication 
of any outstanding records of treatment for his low back or 
shin splints.  The veteran stated during the June 2007 
hearing that he had job related problems with his back in 
2001 and provided ambiguous answers as to whether he had any 
treatment for his back at that time.  Hearing transcript at 
11.  Although both notice letters requested that he submit 
either evidence or information regarding any treatment, and 
provided him with multiple copies of VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs forms, he has not submitted 
any evidence related to treatment of his back or completed VA 
Form 21-4142s for assistance by VA in obtaining such records.  
Development of evidence to substantiate the veteran's claim 
is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Kent 
v. Nicholson, 20 Vet App. 1 (2006), Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that lay evidence is 
competent to identify a simple condition such as a broken leg 
but not more complex questions such as specifying a form of 
cancer).

Shin splints

Entitlement to service connection for bilateral shin splints 
of both legs on a direct basis was denied by the RO in a July 
1993 rating decision.  The basis for that disallowance was 
that there was no evidence of shin splints while the veteran 
was on active duty.  The veteran was notified of that 
decision and of his appellate rights, the following month.  
He did not appeal that decision, and thus the decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103 (2006).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the July 1993 RO decision 
included service medical records which made no mention of 
shin splints.  Pertinent evidence received since that 
decision includes a report from a March 2004 VA examination.  
This is new evidence because it did not exist prior to the 
July 1993 decision, and is not redundant or cumulative of 
evidence then in existence.  However, this report is not 
material evidence.  The examiner stated that the veteran had 
some tenderness to palpation of the inner aspect of the 
tibias, bilaterally, was able to stand on his toes and heels 
without difficulty, and there was no erythema or edema of the 
shins.  He went on to state that the veteran's shin splints 
were not secondary to his patellofemoral syndrome.  Neither 
this examination report nor any other evidence of record 
provides any connection between the veteran's current shin 
splints and his service.  Furthermore, VA has no duty to 
provide a medical examination or obtain a medical opinion to 
determine whether new and material evidence has been 
submitted to substantiate a claim.  See 38 C.F.R. § 
3.159(c)(4)(iii).  

During the June 2007 hearing, the veteran testified that his 
shin splints began during service.  Hearing transcript at 12.  
This argument is not new evidence but merely repeats his 
contention listed on his July 1993 application, that his shin 
splints began in July 1989, when he entered service.  
Further, this lay testimony is not material, as the veteran 
is not competent to provide an opinion on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Because new and material evidence has not been received, 
there is no basis for reopening the veteran's claim for 
entitlement to service connection for bilateral shin splints 
on a direct basis.  


Low back disorder

The veteran contends that he suffers from a low back disorder 
because of his service-connected knee disorder.  
Specifically, he argued that he has a hard time sitting 
comfortably because of his left knee pain and tries to 
compensate for the discomfort, which he believes causes his 
back to hurt.  

In addition to establishing service connection on a direct 
basis, service connection may be granted, on a secondary 
basis, for a disability, which is proximately due to, or the 
result of an established service-connected disorder.  38 
C.F.R. § 3.310 (2006).  Similarly, any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

While the veteran is competent to state that his low back 
hurts, there is no evidence of record that he possesses other 
than a layperson's knowledge of medicine.  The Board finds 
that only someone with demonstrated medical knowledge greater 
than that of a layperson can offer a competent medical 
opinion as to the cause of the veteran's current low back 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Because the veteran has not 
demonstrated the necessary expertise, his opinion as to the 
cause of his low back pain is not competent evidence.  

However, competent evidence regarding the veteran's low back 
disorder was provided by the May 2004 VA examination report.  
After examining the veteran, that examiner assessed the 
veteran with lumbar sprain, as well as minor lumbosacral 
degenerative joint disease and degenerative disc disease per 
x-ray.  The physician offered her opinion that these 
degenerative problems were the cause of the veteran's low 
back pain, and that the pain was not secondary to his knee 
disability.  As this is the only competent evidence 
addressing a relationship between the veteran's low back 
disorder and his knee disabilities, service connection on a 
secondary basis, as claimed, is not warranted.  

The Board has also considered whether service connection is 
warranted on a direct basis.  In doing so, the Board has 
considered that no mention was made that the claims file was 
reviewed in conjunction with the March 2004 VA examination.  
A review of the record reveals no complaints of low back pain 
during service.  A June 1993 separation report of medical 
examination indicates a normal clinical evaluation of his 
spine and an associated report of medical history contains 
the veteran's endorsement that he did not then have nor ever 
had recurrent back pain.  No evidence of record since service 
shows clinical complaint of or treatment for low back pain 
and the veteran has never alleged that his back pain 
originated during or was directly caused by his active 
service.  In this case, the lack of review of the claims file 
is without consequence because there are no complaints of 
back symptoms or treatment in the claims file.  As there is 
no evidence of a back disorder during service, of arthritis 
within one year of separation from service, or any medical 
opinion relating the veteran's current back condition to 
service, his claim for service connection for a low back 
disorder must be denied.  See 38 U.S.C.A. §§ 1110,1112; 
38 C.F.R. §§ 3.303, 3.307.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for service connection for a 
low back disorder, including as secondary to his service-
connected knee disorder.  The evidence is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for bilateral shin splints on a 
direct basis, and the appeal is denied.  

Entitlement to service connection for a low back condition, 
to include as secondary to service-connected patellofemoral 
syndrome of the knees, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During the June 2007 hearing, the veteran testified that he 
received VA outpatient treatment for his knees in late 2005 
or early 2006.  Hearing transcript at 6 - 7.  This repeats 
the assertion in his substantive appeal and in a VA Form 21-
4142, both dated in February 2006, in which he indicated that 
he had been receiving treatment for his knees and his stomach 
from November 2003 to the present.  In a March 2006 
statement, the veteran's representative argued that although 
the veteran had told the RO of this recent treatment for his 
GERD and his knees, the most recent VA records associated 
with the claims file were those submitted by the veteran from 
July 2005.  During the June 2007 hearing, the veteran 
indicated that the most recent treatment for his GERD was in 
July 2005.  However, it appears that there may still be 
outstanding VA records of treatment for his knees.  

Despite both the veteran and his representative informing the 
RO of additional VA treatment records, there is no indication 
in the claims file that the RO has attempted to obtain VA 
treatment records.  It is essential that any outstanding VA 
treatment records be obtained and reviewed, as such are 
constructively part of the record which must be considered.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
Board cannot make a determination as to the veteran's claims 
regarding his knees until these pertinent VA treatment 
records, if they exist, are obtained and associated with the 
claims file.  

Furthermore, VA records submitted by the veteran include a 
May 2005 note with a diagnosis of other specified iron 
deficiency anemias.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346.  The most recent VA examination for his GERD with 
duodenitis predates this May 2005 clinical note.  He must be 
afforded another VA examination and a medical opinion must be 
obtained that addresses all reasonably applicable criteria 
for rating the veteran's GERD with duodenitis.  

Finally, in the March 2004 examination report addressing the 
veteran's knees, the examiner stated that the veteran was 
scheduled for a magnetic resonance image (MRI) the week 
following the examination.  The examiner stated that the 
results of this MRI would be included in the final dictation.  
While there is a report of an MRI of the veteran's back dated 
the day of the examination, there is no report of an MRI of 
the veteran's knees conducted the following week.  Thus, on 
remand, it must be determined whether the veteran underwent 
the scheduled MRI, and he should be afforded a current VA 
examination of his knees.  If an MRI of the veteran's knees 
was conducted, the report must be associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment for 
the veteran's GERD and knees from the 
Columbus VA outpatient clinic, dated from 
March 2003 to the present, including, but 
not limited to, an MRI of the veteran's 
knees conducted in March 2004.  If no 
records are available, obtain a negative 
reply and associate the reply with the 
claims file.  

2.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.

The examiner is asked to provide an 
opinion, with regard to the veteran's GERD 
with duodenitis, as to the following:  

(i)  Whether the veteran suffers from 
persistently recurrent gastric distress, 
dysphagia, pyrosis, regurgitation, 
substernal or arm or shoulder pain; 
vomiting, material weight loss, 
hematemesis or melena with moderate 
anemia; the extent to which his health is 
impaired by his GERD with duodenitis and 
the extent to which any pain he 
experiences is relieved by standard ulcer 
therapy.

(ii)  Whether the veteran suffers from 
recurring episodes of his GERD with 
duodenitis and whether those episodes are 
incapacitating, or alternatively, episodes 
of severe symptoms.  If the veteran does 
so suffer, describe the number of such 
episodes in a twelve month period and the 
average duration (in days) of any such 
episodes.  

(iii)  Whether the veteran suffers from 
continuous moderate manifestations of his 
GERD with duodenitis.

(iv) Whether the veteran suffers from 
moderately severe manifestations of his 
GERD with duodenitis with impairment of 
health manifested by weight loss and 
anemia.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Schedule the veteran for a VA 
orthopedic examination, limited to his 
knees.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should state whether or not 
the veteran has arthritis of the knees.  
If so, the examiner should state whether 
it is at least as likely as not that 
arthritis of the knees was (a) caused by, 
or (b) aggravated by the veteran's 
service-connected patellofemoral syndrome 
of the knees.

The examiner should identify all residuals 
attributable to the veteran's service-
connected patellofemoral syndrome of the 
knees.  

The examiner should report the range of 
motion measurements for the knees, in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the knees are 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
knees, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the veteran's 
claims on appeal.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


